In the
                         Court of Appeals
                 Second Appellate District of Texas
                          at Fort Worth
                               No. 02-18-00415-CV

IN RE C.F.                               §   Original Proceeding

                                         §   On Appeal from

                                         §   County Court at Law No. 1

                                         §   of Parker County (CIV-09-0919)

                                         §   May 1, 2019

                                         §   Opinion by Justice Pittman

                                  JUDGMENT

      This court conditionally grants mandamus relief in part. We hold the student-

loan contempt finding, the primary-physician contempt finding, and the entire

commitment order void; we modify the “Order Enforcing Child Support Order with

Commitment Suspended” by striking those void provisions; we uphold the remaining

contempt findings; and we deny Mother’s requested mandamus relief in all other

respects.
      It is further ordered that real party in interest Father shall pay all of the costs of

this proceeding, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Mark T. Pittman_________________
                                           Justice Mark T. Pittman